Exhibit 10.1

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of November 6, 2015, by and among United Community Bancorp, Inc., an Indiana
Corporation (the “Company”), and each of the entities listed on Schedule I
hereto (each a “Seller,” and collectively, the “Sellers”).

 

WITNESSETH:

 

WHEREAS, as of the date hereof, each Seller is the beneficial owner of the
shares of issued and outstanding common stock, par value $0.01 per share, of the
Company (“Company Common Stock”) as set forth beside each Seller’s name on
Schedule I hereto (collectively, the “Shares”); and

 

WHEREAS, Sellers desire to sell, and the Company desires to purchase, the Shares
for the consideration and on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and agreements hereinafter set forth, the parties hereto
agree as follows:

 

ARTICLE I

 

REPURCHASE OF THE SHARES

 

1.1 Repurchase. At the Closing (as hereinafter defined), upon the terms and
subject to the conditions of this Agreement, Sellers agree to sell, transfer,
convey, assign, and deliver the Shares to the Company, and the Company agrees to
purchase and accept delivery of the Shares from the Sellers, in exchange for the
payment by the Company to Seller of a cash purchase price equal to Fifteen
Dollars and Zero Cents ($15.00 ) per Share (the “Purchase Price”).

 

1.2 Closing. Subject to the terms set forth in this Agreement, the closing of
the purchase and sale of the Shares (the “Closing”) shall take place on November
6, 2015 at 12:00 p.m. Eastern Time at the offices of Kilpatrick Townsend &
Stockton LLP, 607 14th Street, N.W., Washington, D.C. 20005, or such later date
as may be agreed to by the parties. At the Closing, the Company shall pay to
each Seller, by wire transfer of immediately available funds pursuant to written
instructions provided in advance by each Seller, and amount equal to the
Purchase Price multiplied by the number of each such Seller’s Shares being sold
to the Company. Immediately following the confirmation of receipt of the wire
transfer from the Company of each Seller’s aggregate Purchase Price to each
Seller’s account, each Seller shall deliver the Shares to the Company or its
authorized agents.

 

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Seller as follows:

 

2.1 Organization. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Indiana.

 

2.2 Authorization. The Company has the full legal right, corporate power, and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed, and delivered by the Company, and all necessary action has been taken
to make this Agreement a legal, valid, and binding obligation of the Company,
enforceable in accordance with its terms.

 

2.3 Approvals and Consents. No consents, authorizations, waivers, filings,
registrations or approvals (including regulatory approvals) that have not been
previously obtained are required in connection with the execution and delivery
of this Agreement by the Company, the consummation of the transactions
contemplated hereby or the performance by Company of its obligations hereunder.

 

2.4 No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, neither the Company nor any other person
on behalf of the Company makes any other express or implied representation or
warranty with respect to the Company or with respect to any other information
provided by or on behalf of the Company.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Each Seller represents and warrants to the Company as follows:

 

3.1 Organization. Each Seller is a limited partnership duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

 

3.2 Authorization. Seller has the full legal right, power, and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly authorized, executed, and
delivered by the Seller, and all necessary action has been taken to make this
Agreement a legal, valid, and binding obligation of the Seller,

enforceable in accordance with its terms.

 

3.3 Ownership of the Shares. Each Seller is the sole record owner of the Shares
as specified on Schedule I hereto. There are no contracts, commitments,
agreements, understandings or arrangements of any kind (contingent or otherwise)
relating to the sale or transfer by Seller of any of its Shares.

 

 2 

 



 

3.4 Title. Seller has good, valid, and marketable title to its Shares, free and
clear of any and all security interest, pledge, lien, charge, voting agreement,
proxy, mortgage, option, adverse claim or ownership or use, or any other
encumbrance of any kind, character, or description whatsoever. Upon each
delivery of the Shares hereunder and payment therefor pursuant hereto, good and
valid title to such Shares, free and clear of all liens, pledges, charges,
equities, claims and encumbrances, will pass to the Company.

 

3.5 Approvals and Consents. No consents, authorizations, waivers, filings,
registrations or approvals that have not been previously obtained are required
in connection with the execution and delivery of this Agreement by Seller, the
consummation of the transactions contemplated hereby or the performance by
Seller of its obligations hereunder. The execution and delivery of this
Agreement by each Seller and the sale and delivery of the Shares will not
conflict with or result in a breach or violation of any of the terms or
provisions of its partnership agreement or equivalent constituent documents or
result in the breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or any other agreement or instrument to which it is a party or by
which it is bound.

 

3.6 Information Concerning the Company. Seller acknowledges that the Company may
be in possession of material non-public information about the Company and its
subsidiaries not known to Seller. Seller hereby waives any and all claims and
causes of action now or hereafter arising against the Company based upon or
relating to any alleged non-disclosure of such information and further covenants
not to assert any claims against or to sue the Company or any of its directors,
officers, employees, partners, agents or affiliates for any loss, damage or
liability arising from or relating to its offer and sale of Seller’s Shares
pursuant to this Agreement arising out of, based upon or in connection with any
alleged nondisclosure of such information. It is understood and agreed that
neither the Company nor Seller makes any representation or warranty to the other
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of the Company or any
of its subsidiaries, or with respect to the value of the Shares.

 

3.7 No Brokers. Seller is not a party to any agreement, arrangement, or
understanding with any person that could result in the Company having any
obligation or liability for any brokerage fees, commissions, or other similar
fees or expenses relating to this Agreement or the transactions contemplated
hereby.

 

3.8  No Proceedings.  There is not pending or, to Seller's knowledge, threatened
against Seller any action, suit or proceeding at law or in equity before any
court, tribunal, governmental body, agency or official or any arbitrator that
might affect the legality, validity or enforceability against such Seller of
this Agreement or such Seller's ability to perform such Seller's obligations
hereunder.

 

 

 3 

 



 

 

 

 

ARTICLE IV

 

CLOSING CONDITIONS

 

4.1 Conditions to the Company’s Obligations. The obligations of the Company
under Article I to purchase the Shares at the Closing are subject to the
satisfaction of the following conditions:

 

(a) The representations and warranties made by Sellers shall be true and correct
in all material respects as of the Closing.

 

4.2 Conditions to Seller’s Obligations. The obligations of Sellers under Article
I to sell the Shares at the Closing are subject to the satisfaction of the
following conditions:

 

(a) The representations and warranties made by the Company shall be true and
correct in all material respects as of the Closing.

 

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Expenses. The Company and Sellers shall each bear their own expenses
incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.

 

5.2 Specific Performance. Sellers and the Company agree that money damages are
inadequate and that each will suffer irreparable harm with respect to a failure
to abide by any covenant made under the terms of this Agreement or any
requirement under this Agreement relating to or affecting the sale of the
Shares, and that, accordingly, in addition to any money damages which might be
awarded with reasonable certainty, each shall be entitled to demand specific
performance or to seek injunctive relief whether with regard to a breach or
contemplated breach. All rights, remedies and benefits specified in this
Agreement, including, but not limited to the rights, remedies and benefits
contained in this Section 5.2 are not exclusive of any rights, remedies or
benefits which any party may otherwise have.

 

5.3 Notices. All notices and other communications required hereunder shall be in
writing and delivered personally, delivered by a recognized next-day courier
service or mailed by registered or certified mail. All such notices and
communications shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party

to receive such notice:

 

 4 

 

  



  (a) if to the Company, to:           United Community Bancorp, Inc.     92
Walnut Street     Lawrenceburg, IN 47025     Attention:  Elmer G. McLaughlin    
    with a copy (which shall not constitute notice) to:                
Kilpatrick Townsend & Stockton LLP     607 14th Street, NW, Suite 900    
Washington, DC 20005     Attention:  Edward G. Olifer         (b) if to Sellers,
to:           The Stilwell Group     111 Broadway     12th Floor     New York,
NY  10006     Attention:  Corissa Briglia





 

5.4 Governing Law. This Agreement shall be construed, performed, and enforced in
accordance with, and governed by, the laws of the State of Indiana, without
giving effect to the principles of conflicts of laws thereof.

 

5.5 Assignment. Neither the Company nor any Seller shall transfer or assign this
Agreement or any of its rights, interests, or obligations hereunder, in whole or
in part, whether voluntarily, by operation of law or otherwise, without the
prior written approval of the other party. Any assignment made in violation of
this Section 5.5 shall be void.

 

5.6 Severability. The invalidity of any term or terms of this Agreement will not
affect any other term of this Agreement, which will remain in full force and
effect.

 

5.7 Counterparts. This Agreement may be executed simultaneously in counterparts,
both of which shall be deemed an original, but all counterparts so executed will
constitute one and the same agreement.

 

 

[Signatures on the following page]

 

 5 

 

  

IN WITNESS WHEREOF, this Stock Repurchase Agreement has been duly executed on
behalf of each of the parties hereto as of the day first above written.

 

COMPANY:

 

United Community Bancorp, Inc.

         

By: /s/ Elmer G. McLaughlin                              

Name: Elmer G. McLaughlin

Title: President and CEO

 

 

   

SELLERS:

 

    Stilwell Activist Fund, L.P.    

By: STILWELL VALUE LLC

       General Partner

 

/s/ Corissa Briglia                                              

By: Corissa Briglia

        Co-Managing Member

          Stilwell Activist Investments, L.P.          

By: STILWELL VALUE LLC

       General Partner

 

/s/ Corissa Briglia                                             

By: Corissa Briglia

        Co-Managing Member

          Stilwell Partners, L.P.          

By: STILWELL VALUE LLC

       General Partner

 

/s/ Corissa Briglia                                                 

By: Corissa Briglia

        Co-Managing Member

   

 

 6 

 

 

SCHEDULE I

 

LIST OF SELLERS

 

 

SELLER   SHARES BENEFICIALLY OWNED       Stilwell Activist Fund, L.P.   21,668
Stilwell Activist Investments, L.P.   162,088 Stilwell Partners, L.P.   135,000
TOTAL   318,756

 

 

 

 



 

